Case 1:18-cv-00672-RCL Document 61 Filed 04/06/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Jeasha Ward, et al. *
Plaintiffs *

v. * Case No. 1:18-cv-00672-RCL
Twin America, LLC, et al. *
Defendants *
/

 

ORDER ON PLAINTIFFS’ UNOPPOSED MOTION FOR
ATTORNEYS’ FEES AND COST

AND NOW, this a chk day of Apr , 2020, upon consideration of

Plaintiffs’ Unopposed Motion for Attorneys’ Fees and Costs, it is hereby ORDERED:

l. Plaintiffs’ Unopposed Motion for Attorneys’ Fees and Costs is GRANTED;

2. In accordance with the Parties’ Settlement Agreement, Defendants shall pay
Hoffman Employment Law, LLC, One Hundred Forty Thousand U.S. Dollars
($140,000.00), representing costs and legal fees incurred in representing the class.

3. The Defendants shall pay the aforementioned amount within fourteen (14) days
of the Final Effective Date, as set forth in ¥ 1.11 of the Parties’ Settlement Agreement.
(ECF Doc. 58-2; Exh. A).

SO ORDERED.
By the Court:

Gow. Fayte
Judge Royce C. Lamberth
United States District Judge

cc: All Counsel (via ECF)

Page |
